Citation Nr: 1441647	
Decision Date: 09/17/14    Archive Date: 09/22/14

DOCKET NO.  09-39 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for irritable bowel syndrome.

2.  Entitlement to service connection for a left foot disability, other than hallux valgus.

3.  Entitlement to service connection for a right foot disability, other than hallux valgus. 


REPRESENTATION

Veteran represented by:	Georgia Department of Veterans Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Moore, Counsel


INTRODUCTION

The Veteran served on active duty from December 1981 to May 1992 with service in Saudi Arabia from September 1990 to March 1991.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The case is currently under the jurisdiction of the VA RO in Atlanta, Georgia.  The Board remanded the claims in February 2014.  

In August 2013, the Veteran presented sworn testimony during a Travel Board hearing in Atlanta, Georgia, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.  

The issue of service connection for a right foot disorder, other than hallux valgus, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on her part is required.


FINDINGS OF FACT

1.  The Veteran served in the Southwest Asia theater of operations during the Persian Gulf War.

2.  The competent evidence establishes a current diagnosis of irritable bowel syndrome that is at least moderate.

3.  A preponderance of the evidence fails to establish that the Veteran currently has a left foot disorder, other than hallux valgus, that is attributable to her active service.


CONCLUSIONS OF LAW

1.  Irritable bowel syndrome is presumed to have been incurred in service.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317, 4.114, Diagnostic Code 7319 (2013).

2.  A left foot disorder, other than hallux valgus, was not incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.317 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  While the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the Veteran.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, the Board is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I. Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a) (2013).

As the Veteran's claim for service connection for irritable bowel syndrome (IBS) is granted herein, any error related to the VA's duty to notify and assist is moot for this claim.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

With regard to the left foot claim denied herein, neither the Veteran nor her representative has alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  An April 2007 letter provided all required notice elements, including what evidence VA would seek to obtain and what evidence the Veteran was expected to provide, what was required to establish service connection, and information regarding disability ratings and effective dates.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Dingess v. Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

VA's duty to assist has also been satisfied.  The Veteran's service treatment records, personnel records, VA treatment records, and VA-QTC examination report have been associated with the claims file.  The Veteran has not identified any outstanding relevant private or other treatment records that she wished for VA to obtain. 

The Veteran underwent a VA-QTC examination for her left foot claim in April 2014.  The examination involved a review of the claims file, a thorough examination of the Veteran, consideration of the Veteran's lay statements/history, and a conclusion that was supported by sufficient rationale.  The examination report is more than adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (affirming that a medical opinion is adequate if it provides sufficient detail so that the Board can perform a fully informed evaluation of the claim).  

The claim was remanded to the AOJ in February 2014 for additional evidentiary development including scheduling the Veteran for a VA examination and readjudicating the claim.  The AOJ provided the Veteran with a VA-QTC examination in April 2014 and readjudicated the claim in an August 2014 supplemental statement of the case.  Accordingly, all remand instructions issued by the Board have been complied with and this matter is once again before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Some discussion of the Veteran's personal hearing is also necessary.  The individual presiding over a hearing must comply with the duties set forth in 38 C.F.R. § 3.103(c)(2).  See Bryant v. Shinseki, 23 Vet. App. 488 (2010).  These duties consist of (1) fully explaining the issues and (2) suggesting the submission of evidence that may have been overlooked.  They were met here.  The issues on appeal were identified.  Information was also elicited from the Veteran concerning her left foot symptoms and contentions regarding their etiology.  Significantly, the Veteran's testimony, in part, led the Board to remand her left foot claim for a VA examination.

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II. Merits of the Claims

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); a fungal infection is not included in the list of chronic diseases.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is not applicable.

Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d) (2013).  

For veterans who served in the Southwest Asia theater of operations during the Persian Gulf War, service connection may also be established for a qualifying chronic disability, which became manifest either during such service or to a degree of 10 percent or more not later than December 31, 2016, and by history, physical examination, and laboratory tests cannot be attributed to any known clinical diagnoses.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317(a)(1) (2013).  

A "qualifying chronic disability" means a chronic disability resulting from any of the following (or any combination of any of the following): an undiagnosed illness or a medically unexplained chronic multisymptom illness (such as functional gastrointestinal disorders including IBS) that is defined by a cluster of signs or symptoms.  38 U.S.C.A. § 1117 (West 2002 & Supp. 2013); 38 C.F.R. § 3.317(a)(2)(i) (2013).  

IBS

A review of the medical evidence reflects that the Veteran has been diagnosed with and takes medication for IBS.  See VA-QTC examination report, April 2014.  Additionally, the April 2014 VA-QTC examiner indicated that she experienced frequent episodes of bowel disturbance with abdominal distress - meeting the criteria for a 10 percent evaluation for IBS under Diagnostic Code 7319.  38 C.F.R. § 4.114, Diagnostic Code 7319 (2013).  As the evidence demonstrates that the Veteran served in Saudi Arabia from 1990 to 1991 and that she has IBS that became manifest to a degree of 10 percent or more, IBS can be presumed to be related to her service in Southwest Asia.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.317 (2013); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  The claim of entitlement to service connection for IBS is granted.

Left Foot

A review of the medical evidence of record does not establish that the Veteran has a currently diagnosed left foot disability, other than hallux valgus.  As discussed in detail in the Board's February 2014, the issue of service connection for hallux valgus of the left foot is not before the Board.  The Veteran was afforded a VA-QTC examination of her feet in April 2014.  Despite a thorough physical examination, including x-rays, the examiner was unable to diagnose the Veteran with any left foot disorder other than hallux valgus.  The examiner specifically indicated that the Veteran did not have pes planus, as she initially claimed.

Although the Veteran has not specifically claimed such, consideration has also been given to the question of service connection for a left foot pain under the provisions of 38 C.F.R. § 3.317.  Although the above paragraph discusses the lack of a diagnosis of a left foot disorder, other than hallux valgus, the Board finds that the Veteran's complaints of left foot pain do not qualify as manifestations of an undiagnosed illness under 38 C.F.R. § 3.317 either.  The Veteran's symptoms of left foot pain have been specifically attributed to this known clinical diagnosis - namely, hallux valgus.  Thus, as the Veteran's left foot pain is shown by the medical evidence to be a symptom of her hallux valgus, service connection cannot be granted under the regulations allowing for compensation for undiagnosed illnesses.

Without medical evidence of a left foot disability, other than hallux valgus, the Veteran does not meet the first requirement set forth in Shedden/Caluza, and her claim fails on this basis.  See Shedden, supra; Caluza, supra.  Thus, service connection for a left foot disability other than hallux valgus may not be granted.  See Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  The remaining questions of in-service disease or injury and medical nexus to be irrelevant.

Consideration has also been given to the Veteran's lay assertion that she has pes planus.  However, although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, making a podiatric/orthopedic diagnosis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Pes planus is not the type of condition that is readily amenable to mere lay diagnosis, as the evidence shows that the x-ray and physical findings are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007).  

That is, although the Board readily acknowledges that Veteran is competent to report left foot pain, there is no indication that she is competent to provide an opinion as to the cause of the symptoms/problems.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating foot disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and lacks probative value.  

The claim of entitlement to service connection for a left foot disorder, other than hallux valgus, must be denied under any theory of entitlement.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim of entitlement to service connection, that doctrine is not applicable.  38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013); see also Ortiz v. Principi, 274 F.3d 1361, 1365 (Fed. Cir. 2001).


ORDER

Entitlement to service connection for irritable bowel syndrome is granted.

Entitlement to service connection for a left foot disorder, other than hallux valgus, is denied.


REMAND

The Veteran was afforded a VA-QTC examination to address the etiology of her claimed right foot disorder in April 2014.  The examiner diagnosed the Veteran with a right foot heel spur.  She concluded that this diagnosis was not related to the Veteran's service as she had no in-service injury.  However, the examiner did not address the July 1988 in-service treatment for a right foot strain or the December 1991 in-service complaints of a cold injury of the feet.  She also failed to specifically address the Veteran's contentions of her boots causing her right foot disorder, as directed in the Board's February 2014 remand.  As such, this claim must be remanded for an addendum opinion.  See Barr, supra.

Accordingly, the case is REMANDED for the following actions:

1.  The AOJ shall obtain an addendum opinion from the April 2014 VA-QTC examiner, if possible.  If such examiner is unavailable, then another appropriate examiner shall be assigned.  The examiner must review pertinent documents in the Veteran's claims file, including service treatment records showing a July 1988 right foot strain and a December 1991 cold injury of the feet.  This must be noted in the opinion. If the examiner deems that a new VA examination or any additional testing is necessary, efforts to conduct such examination and testing shall be undertaken.

The examiner should state whether it is at least as likely as not (a 50 percent probability or greater) that the Veteran's currently diagnosed right foot heel spur is the result of her military service.  The examiner should specifically comment on the two in-service injuries noted above.

Rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, s/he shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

2.  After completing the above actions, the Veteran's claim of entitlement to service connection for a right foot disability, other than hallux valgus, should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and her representative.  After they have had an adequate opportunity to respond, the case should be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2013).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


